Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a sample chamber holder, for MAS-NMR, comprising a sample holder body, a connector, a coupler to operatively connect said sample holder body to a magnetically coupled rotation member, wherein the magnetically coupled rotation member configured to engage and rotate a sealing cap from an NMR rotor in such a way so as to allow an NMR cap to be alternatively opened or sealed in-situ while the NMR rotor remains statically positioned in an NMR device, as stated in the claim in association with the remaining claim features. For further clarification see discussion of cited prior art references below.

As to dependent claims 2-12, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

As to independent claim 13, the claim is allowed because it contains subject found like that in claim 1 for which claim 1 is found to be allowable.

As to dependent claim 14-17, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A
Hoyt’548 
(US-8,692,548-B2)

Hoyt’548 discloses a sample chamber holder for MAS-NMR like that of the instant independent claims 1 and 13. It discloses the sample chamber holder only to operate at high pressure. It discloses a rotation member (22) to rotate a cap (38) of an NMR rotor to seal or unseal in-situ. Each of the instant independent claims requires the sample chamber holder to operate at low pressures as well. Hoyt does not disclose the sample chamber holder to operate at low pressure. Further, Hoyt does not appear to disclose a magnetically coupled rotation member. 

B
Hoyt’698 
(US-9,835,698-B2)

Hoyt’698 is like Hoyt’548 and it also fails meet any of the instant independent claims.

N
Bao
CN-112649458-A1
Bao discloses a sample chamber holder somewhat like that claimed in the independent claims 1 and 13. It discloses a sample chamber Hoyt’548 and Hoyt’698, however it lacks a magnetically coupled rotor that can rotate a cap to seal or unseal the NMR rotor. Further, its publication date makes unavailable as a prior art.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852